EXHIBIT Accelerize New Media, Inc. For Immediate Release Accelerize New Media, Inc. Reports Third Quarter 2009 Results Los Angeles, CA – November 13, 2009 – Accelerize New Media, Inc. (OTCBB: ACLZ), a multi-faceted performance-based Internet marketing company, today announced revenues of $783,946 and a narrowed net loss of $306,091 for the quarter ended September 30, 2009. The company owns a unique blend of approximately 6,000 web properties, provides real-time SEC filing and financial data services, and operates a proprietary performance-based lead generation platform. “Efforts to increase efficiency, improved return on investment for our clients, and streamlining of our lead generation platform have led to higher gross margins this quarter,” said Chief Executive Officer Brian Ross. “We continue to execute on our strategy of expanding into the performance-based marketing software-as-a-service (SaaS) market within the first half of 2010,” he added. In the three month period ended September 30, 2009, revenues decreased by $295,394, or 27.4% to $783,946 compared to $1,079,340 for the comparable period in 2008. Net loss for the three month period ended September 30, 2009 decreased $2,131,902 or 87.4% to $306,091, or $0.01 per share, compared to $2,437,993, or $0.09 per share, for the three month period ended September 30, 2008. In the nine month period ended September 30, 2009, revenues increased by $337,127, or 12.5% to $3,044,347 compared to $2,707,220 for the comparable period in 2008.
